*134On Petition for Rehearing.
Per Curiam.
Plaintiff has petitioned for a rehearing. His petition is to some extent a reargument. But he also complains because a question raised with respect to the admissibility of certain evidence was not passed upon in the opinion. This question was considered by the court, but was not referred to in the opinion. It will be remembered that the note involved in this action was given for corporate stock. The defendant at the time of its execution also signed a certain stock-subscription agreement. A regular stock-selling campaign was carried on among the farmers in the vicinity of St. John, and the stock-subscription agreement was signed by many different persons. The plaintiff was the person primarily interested in the sales campaign. He interviewed the various subscribers. The defendant placed upon the stand other subscribers to show that the plaintiff made representations to such other subscribers similar to those which he made to the defendant. Plaintiff asserts that the admission of this testimony was error. While it is true, as plaintiff asserts, that “the law will not, as a general rule, permit an inference to be drawn that a person has done a certain act merely because he has done a similar act at some other time, it is also true that this rule is subject to certain well-recognized exceptions.” And, “where the fraudulent intent of a party in the performance of an act is. in issue, proof of other similar fraudulent acts is relevant and admissible to establish his intent or motive in the performance of the act in question, when it appears that there is such a connection between such other acts and the act in question as to authorize the inference that both are parts of one scheme or plan, in which the same motive is operative.” 6 Ene. Ev. 33. The jury was informed by the trial court that the evidence in question was admitted for certain limited purposes. Under the facts existent in the case at bar, we believe the evidence in question was admissible. The other acts were all part of one plan or scheme. There was one common end sought by the plaintiff and his associates in the stock-selling scheme. We find no reason to recede from the conclusions reached in the former opinion.
Rehearing denied.